Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
March 24, 2016, is entered into by and among Banc of California, Inc., a
Maryland corporation (the “Company”), Banc of California, N.A., a national
banking association (the “Bank”), and Steven A. Sugarman (the “Executive”).

WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement, dated as of August 21, 2012 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive desire to enter into this Agreement in
order to amend, restate, and supersede the Prior Agreement and thereby reflect
the revised terms of employment to which the parties hereto now wish to agree.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, the Company and the
Executive hereby agree as follows:

1. Effective Date. The “Effective Date” shall mean the date hereof.

2. Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on April 1, 2019 (the “Employment Period”); provided, however, that,
commencing on April 1, 2017, and on each anniversary of such date (such date and
each annual anniversary thereof, a “Renewal Date”), unless previously
terminated, the Employment Period shall automatically be extended so as to
terminate three years from such Renewal Date, unless, at least 60 days prior to
a Renewal Date, the Company shall give notice to the Executive that the
Employment Period shall not be so extended. The Employment Period shall
automatically terminate upon any termination of the Executive’s employment with
the Company.

3. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as Chairman of the
Board, and President and Chief Executive Officer of the Company and the Bank,
with such duties and responsibilities as are customarily assigned to such
positions. The Executive shall serve on the Board and the board of directors of
the Bank (the “Bank Board”) and as Chairman of the Strategy and Executive
Committee of the Board during the Employment Period, in each case, without
compensation for his service as a director. During the Employment Period, the
Executive shall be provided with an office at the Company’s corporate
headquarters and Beverly Hills, California (or another mutually agreed
location).

(ii) During the Employment Period, and excluding any periods of FTO (as defined
below) of which the Executive avails himself under this Agreement, the Executive
shall be employed by the Company on a full-time basis and agrees to devote such
time as is necessary to discharge the responsibilities assigned to the Executive
hereunder and to use the



--------------------------------------------------------------------------------

Executive’s reasonable best efforts to perform such responsibilities faithfully
and efficiently. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to, either for free or for personal
compensation, (A) serve on corporate, civic, or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements, or teach at educational
institutions, (C) manage personal investments and personal investment companies,
(D) attend to other business matters, so long as such activities do not
materially interfere with the performance of the Executive’s responsibilities as
an employee of the Company in accordance with this Agreement, and (E) subject to
his fiduciary duties as an officer and director of the Company, serve as an
officer and/or director, of the entities previously disclosed to the Board and
other related companies and similar private equity or portfolio companies.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) at a rate of not less than $800,000
payable in accordance with the Company’s normal payroll policies. The
Executive’s Annual Base Salary shall be reviewed for increase at least annually
by the Compensation Committee of the Board (the “Compensation Committee”)
pursuant to normal performance review policies. The Annual Base Salary shall not
be reduced after any increase and the term Annual Base Salary as utilized in
this Agreement shall refer to Annual Base Salary as so increased.

(ii) Annual Bonus. With respect to each fiscal year ending during the Employment
Period, the Executive shall be eligible to receive an annual bonus (“Annual
Bonus”) in the form of an award under the Company’s 2013 Omnibus Stock Incentive
Plan (the “Plan”) (or its successor) based on the attainment of performance
objectives determined and established by the Compensation Committee, with an
annual target bonus of 100% of the Annual Base Salary (the “Target Bonus”),
prorated for any partial year. The actual Annual Bonus, which could be higher or
lower than the Target Bonus, shall be paid in accordance with customary practice
in cash or in equity awards with respect to shares of Company common stock
(including restrictive covenants) that are substantially consistent with the
terms of equity awards granted under the Plan to employees of the Company in the
ordinary course of business consistent with past practice, as determined by the
Compensation Committee in its discretion; provided, however, that no more than
50% of the actual Annual Bonus for any year shall be paid in the form of equity
awards.

(iii) Equity Awards. During the Employment Period, the Executive shall be
eligible to participate in the Company’s equity compensation plans as may be in
effect from time to time on a basis that is no less favorable than those
generally applicable to other senior executives of the Company.

(iv) Clawback. For three years following the grant of any equity payments or
other equity compensation, all equity payments or other equity compensation
provided to the Executive under this Agreement shall be subject to such
deductions and clawback (recovery) as may be required to be made pursuant to
law, government regulation, order, or stock exchange listing requirement (or any
policy of the Company adopted pursuant to any such law, government regulation,
order, or stock exchange listing requirement) or by agreement with, or consent
of, the Executive.

 

-2-



--------------------------------------------------------------------------------

(v) Flexible Time Off. The Executive shall be entitled to take off as much time
as needed or as appropriate (“FTO”), consistent with his professional
responsibilities and business needs; provided that the Executive is meeting his
work responsibilities; and provided, further, that he is demonstrating a level
of commitment and conscientiousness that is sufficient to satisfy his
professional responsibilities to Employer. The Executive will receive his usual
base salary during approved FTO unless the Executive is on an extended leave
that is unpaid pursuant to Employer’s employee handbook or applicable law (e.g.,
FMLA, CFRA, or other extended leave). Because FTO is not an accrued benefit, the
Executive will not be eligible for a payout of FTO at the time of separation
from Employer, regardless of the reason for the separation.

(vi) Other Employee Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in all benefits under all plans, practices, policies, and programs
provided by the Company on a basis that is no less favorable than those
generally applicable or made available to executives of the Company. The
Executive shall be eligible for participation in fringe benefits and perquisite
plans, practices, policies, and programs (including, without limitation, expense
reimbursement plans, practices, policies, and programs, as well as retirement
and supplemental executive disability and life insurance benefits) on a basis
that is no less favorable than those generally applicable or made available to
executives of the Company; provided that business travel, meal expenses, and
business accommodations shall be in the Executive’s reasonable discretion and
shall include premium air travel.

(vii) Beneficiaries. From time to time, by signing a form furnished by the
Company, the Executive may designate any legal or natural person or persons (who
may be designated contingently or successively) to whom to transfer any
outstanding equity awards held by the Executive at the time of his death. If the
Executive fails to designate a beneficiary as provided above, or if the
designated beneficiary dies before the Executive or before complete payment or
settlement of the outstanding equity awards, the outstanding equity awards held
by the Executive shall be transferred to the Executive’s estate. For purposes of
this Agreement, the term “designated beneficiary” means the person or persons
designated by the Executive as his beneficiary in the last effective beneficiary
designation form filed with the Company, or if the Executive has failed to
designate a beneficiary, the Executive’s estate.

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide the Executive with written notice in accordance
with Section 10(b) of its intention to terminate the Executive’s employment. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”); provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company on a
full-time basis for 90 consecutive days, or a total of 180 days in any 12-

 

-3-



--------------------------------------------------------------------------------

month period, as a result of incapacity due to mental or physical illness that
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

(i) the Executive is convicted of, or pleads guilty or nolo contendere to a
charge of commission of a felony involving moral turpitude or securities or
banking laws;

(ii) the Executive has engaged in willful gross neglect or willful gross
misconduct in carrying out his duties, which is reasonably expected to result in
material economic or material reputational harm to the Company;

(iii) the Executive is subject to an action taken by a regulatory body or a
self-regulatory organization that materially impairs or prevents the Executive
from performing his duties with the Company that are required under this
Agreement; or

(iv) the Executive willfully breaches any material provision of this Agreement.

For purposes of this Section 4(b), no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, Bank Board, or upon the instructions of the Board, the
Bank Board, or the lead independent director of the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. To invoke a termination with Cause on any of the grounds enumerated
under Section 4(b)(ii) or Section 4(b)(iv), the Company must provide written
notice to the Executive of the existence of such grounds within 30 days
following the Company’s knowledge of the existence of such grounds, specifying
in reasonable detail the grounds constituting Cause, and the Executive shall
have 30 days following receipt of such written notice during which he may remedy
the ground if such ground is reasonably subject to cure.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
with Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in
the absence of a written consent of the Executive, any of the following:

(i) the assignment to the Executive of any duties materially inconsistent with
the Executive’s position, authority, duties, or responsibilities as contemplated
by Section 3(a), any failure to continue the Executive in any of the positions
contemplated by Section 3(a), or any other action by the Company that results in
a material diminution in such positions or the Executive’s authority, duties or
responsibilities;

(ii) any material breach of any of the provisions of Section 3(b);

 

-4-



--------------------------------------------------------------------------------

(iii) any requirement by the Company that the Executive’s services be rendered
primarily at a location or locations other than Santa Monica, Los Angeles,
Beverly Hills or Irvine, California; or

(iv) any failure by the Company to comply with Section 9(c).

To invoke a termination with Good Reason, the Executive shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iv) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition if such condition is
reasonably subject to cure. If the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Executive’s
“separation from service” (within the meaning of Section 409A of the Code), must
occur, if at all, within 180 days following such Cure Period in order for such
termination as a result of such condition to constitute a termination with Good
Reason.

(d) Without Good Reason. The Executive’s employment may be terminated by the
Executive without Good Reason at any time upon 60 days’ prior written notice to
Employer. Given the importance of the Executive’s position with Employer, the
Executive’s access to and use of confidential information, and the irreparable
harm that the Executive’s departure would likely cause to Employer, its customer
relationships, and its business opportunities, the Executive agrees that, during
the period (the “Notice Period”) commencing on the date on which Employer
receives notice of the Executive’s termination of his employment without Good
Reason (the “Notice Date”) and ending on the earlier of (i) 60 days following
the Notice Date and (ii) such earlier date as designated by Employer, the
Executive shall remain an employee of Employer and shall not be free to begin an
employment relationship with another entity, absent Employer’s authorized
written consent. During the Notice Period, Employer shall continue to pay the
Executive a base salary in accordance with its regular salary practices and the
Executive shall be entitled to participate in Employer’s benefit plans to the
extent permitted by such plans and applicable law. During the Notice Period,
Employer reserves the right to (A) change or remove any of the Executive’s
duties, (B) require the Executive to remain away from Employer’s premises,
and/or (C) take such other action as determined by Employer to aid and assist in
the transition process associated with the Executive’s departure. During the
Notice Period, the Executive shall continue to act in a manner consistent with
this Agreement and his duty of loyalty to Employer. Employer may waive or
terminate the Notice Period at any time and for any reason or for no reason, in
which case the Date of Termination (as defined below) shall be the date on which
Employer notifies the Executive of such waiver or termination.

(e) Notice of Termination. Any termination by the Company with Cause, or by the
Executive with or without Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 10(b).
For purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date

 

-5-



--------------------------------------------------------------------------------

(which date shall be not more than 30 days after the giving of such notice in
the case of a termination with Cause or with Good Reason). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause, as
applicable, shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(f) Date of Termination. For purposes of this Agreement, “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company with Cause,
or by the Executive with Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (ii) if the Executive’s employment is terminated by the
Company without Cause, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination, (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (iv) if the Executive’s employment is
terminated without Good Reason, the Date of Termination shall be the earlier of
60 days following the Notice Date and such earlier date as designated by
Employer.

5. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Death, or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, death, or Disability, or the Executive shall terminate
employment with Good Reason:

(i) The Company shall pay to the Executive the aggregate of the following
amounts:

(A) to the extent not previously paid, in a lump sum in cash within 30 days
after the Date of Termination, the sum of (1) the Executive’s accrued Annual
Base Salary and any accrued vacation pay through the Date of Termination,
(2) the Executive’s business expenses that have not been reimbursed by the
Company as of the Date of Termination that were incurred by the Executive prior
to the Date of Termination in accordance with the applicable Company policy, and
(3) the Executive’s Annual Bonus earned for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs to the extent
such bonus has been determined but not paid as of the Date of Termination (the
sum of the amounts described in clauses (1) through (3), the “Accrued
Obligations”); and

(B) to the extent not previously paid, no later than March 15 of the year
following the year in which the Date of Termination occurs, subject to the
achievement of any applicable performance goals required in order for the bonus
to be deductible by reason of qualifying for the “performance-based”
compensation exception of Section 162(m) of the

 

-6-



--------------------------------------------------------------------------------

Code, the product of (1) the Target Bonus and (2) a fraction, the numerator of
which is the number of days in the fiscal year in which the Date of Termination
occurs through the Date of Termination, and the denominator of which is 365 (the
“Pro Rata Bonus”); and

(ii) The Company shall pay to the Executive an amount equal to the product of
(A) three and (B) the sum of (1) the Executive’s Annual Base Salary and (2) the
Executive’s Target Bonus; provided, that the applicable amount payable pursuant
to this clause (ii) shall be payable in equal installments over the 24-month
period immediately following the last day of the Executive’s employment by the
Company in accordance with the Company’s normal payroll policies; and provided,
further, that, if a termination of the Executive’s employment described in this
Section 5(a) occurs within two years following a Change of Control that
constitutes a “change in control event” within the meaning of Section 409A of
the Code, $1,082,500 of the amount payable pursuant to this clause (ii) shall be
paid in equal installments over such 24-month period and the amount in excess of
$1,082,500 shall be paid in a lump sum on the 55th day following the Date of
Termination.

(iii) Any equity-based awards granted to the Executive shall vest and become
free of restrictions immediately, and any stock options or stock appreciation
rights granted to the Executive shall be exercisable for the remainder of their
term, without regard to any provisions relating to earlier termination of the
stock options or stock appreciation rights based on termination of employment
(the “Equity Benefits”);

(iv) For the three-year period following the Date of Termination, the Company
shall continue to provide medical and dental benefits to the Executive and his
eligible dependents as if the Executive remained an active employee of the
Company (collectively “Welfare Benefits”); and

(v) To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, or practice or contract or agreement of the Company and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”). As used in this Agreement,
the term “affiliated companies” shall include any company controlled by,
controlling, or under common control with the Company.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits, (iii) payment of the Pro Rata Bonus,
(iv) the Welfare Benefits, and (v) the Equity Benefits. Accrued Obligations
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination and the Pro Rata Bonus
shall be paid to the Executive’s estate or beneficiary, as applicable, on the
date specified in Section 5(a)(i). With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 5(b) shall include
death benefits for which the Company pays as in effect on the date of the
Executive’s death and the continued provision of the Welfare Benefits.

 

-7-



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment is terminated by the Company by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for (i) payment of Accrued Obligations, (ii) the timely payment or
provision of Other Benefits, (iii) payment of the Pro Rata Bonus, (iv) the
Welfare Benefits, and (v) the Equity Benefits. Accrued Obligations shall be paid
to the Executive or his estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination and the Pro Rata Bonus shall be
paid to the Executive or his estate or beneficiary, as applicable, on the date
specified in Section 5(a)(i). With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 5(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and the continued provision of Welfare Benefits.

(d) Cause; Without Good Reason. If the Executive’s employment shall be
terminated by the Company with Cause or the Executive terminates his employment
without Good Reason during the Employment Period, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive (i) the Accrued Obligations through the Date of Termination and
(ii) Other Benefits, in each case, to the extent theretofore unpaid. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

(e) Release. Any amounts payable by the Company to the Executive pursuant to
Section 5(a)(ii), 5(a)(iii), or 5(a)(iv) shall be subject to and conditioned
upon the Executive (or his legal representative) signing and delivering to the
Company a general release and waiver (in the form attached as Exhibit B) within
the time period set forth therein (and not revoking such release), and the first
payment pursuant to Section 5(a)(ii) shall be made on the 55th day following the
Date of Termination (the “Initial Payment Date”), with any payments that would
have otherwise been made during the period between the Date of Termination and
the Initial Payment Date to be paid in a lump sum on the Initial Payment Date.

6. No Setoff; No Mitigation; Legal Fees. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right, or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses that the Executive may reasonably incur as a result of
any contest by the Company, any affiliates, or their respective predecessors,
successors, or assigns, the Executive, his estate, beneficiaries, or their
respective successors and assigns of the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement); provided that the Executive prevails on at least one material claim.

7. Section 280G.

 

-8-



--------------------------------------------------------------------------------

(a) Certain Reductions in Payments. Notwithstanding anything in this Agreement
to the contrary, if the Accounting Firm (as defined below) shall determine that
receipt of all Payments (as defined below) would subject the Executive to tax
under Section 4999 of the Code, the Accounting Firm shall determine whether some
amount of Agreement Payments meets the definition of Reduced Amount (as defined
below). If the Accounting Firm determines that there is a Reduced Amount, then
the aggregate Agreement Payments shall be reduced to such Reduced Amount.

(b) Calculation of the Reduced Amount. If the Accounting Firm determines that
the aggregate Agreement Payments should be reduced to the Reduced Amount, the
Company or one of its subsidiaries shall promptly give the Executive notice to
that effect and a copy of the detailed calculation thereof, and the Executive
may then elect, in his sole discretion, which and how much of the Agreement
Payments shall be eliminated or reduced (as long as after such election the
Present Value of the aggregate Agreement Payments equals the Reduced Amount);
provided that the Executive shall not be permitted to elect to reduce any
Agreement Payment that constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Code, and shall advise the Company in writing of
his election within ten days of his receipt of notice. If no such election is
made by the Executive within such ten-day period, the Company shall reduce the
Agreement Payments in the following order: (i) by reducing benefits payable
pursuant to Section 5(a)(i)(B) and then (ii) by reducing amounts payable
pursuant to Section 5(a)(ii). All determinations made by the Accounting Firm
under this Section 7 shall be binding upon the Company and the Executive and
shall be made within 60 days of the Executive’s Date of Termination (or, if the
Executive’s employment with the Company has not terminated, within 60 days of
the applicable change of control for purposes of Section 280G of the Code). In
connection with making determinations under this Section 7, the Accounting Firm
shall take into account the value of any reasonable compensation for services to
be rendered by the Executive before or after the Change of Control, including
any noncompetition provisions that may apply to the Executive, and the Company
shall cooperate in the valuation of any such services, including any
noncompetition provisions.

(c) Underpayments; Overpayments. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement that should not have been so paid or distributed
(each, an “Overpayment”) or that additional amounts that will have not been paid
or distributed by the Company to or for the benefit of the Executive pursuant to
this Agreement could have been so paid or distributed (each, an “Underpayment”),
in each case, consistent with the calculation of the Reduced Amount hereunder.
If the Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against the Company or the Executive that the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be repaid by the Executive to the Company,
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no such repayment shall
be required if and to the extent such deemed repayment would not either reduce
the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. If the Accounting
Firm, based upon controlling precedent or substantial authority, determines that
an Underpayment has occurred,

 

-9-



--------------------------------------------------------------------------------

any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

(d) Expenses. All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 7 shall be borne by the Company.

(e) Definitions. The following terms shall have the following meanings for
purposes of this Section 7.

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is mutually agreed to by the Company and the Executive for
purposes of making the applicable determinations hereunder, which firm shall not
be a firm serving as accountant or auditor for the individual, entity, or group
effecting the Change of Control;

(ii) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 7);

(iii) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws that applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year(s);

(iv) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise;

(v) “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code; and

(vi) “Reduced Amount” shall mean the amount of Agreement Payments that (A) has a
Present Value that is less than the Present Value of all Agreement Payments and
(B) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would result if
the aggregate Present Value of Agreement Payments were any other amount that is
less than the Present Value of all Agreement Payments.

8. Confidential Information; Nonsolicitation of Employees.

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information,
knowledge, or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall

 

-10-



--------------------------------------------------------------------------------

have been obtained by the Executive during the Executive’s employment with the
Company or any of its affiliated companies and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge, or data to anyone other
than the Company and those designated by it or as may be required by applicable
law, court order, a regulatory body, or arbitrator or other mediator.

(b) Nonsolicitation of Employees. During the period beginning on the date hereof
and ending upon the second anniversary following the Date of Termination, but
without limitation to any of the Executive’s other duties or obligations to the
Company or any of its affiliated companies, the Executive shall not, without the
prior written consent of the Company, directly or indirectly, solicit or
encourage any person to leave his or her employment with the Company or the Bank
or any of their subsidiaries or assist in any way with the hiring of (i) any
Company or Bank employee (or any employee of any of their subsidiaries) by any
other business (a “Relevant Person”), or (ii) any person who was a Relevant
Person at any time during the 12-month period preceding such hiring or
solicitation unless such Relevant Person was terminated by the Company without
“cause” or term of similar import or by the Relevant Person resigned with “good
reason” or term of similar import, in which case the Executive may solicit,
encourage, or assist with the hiring of such person immediately following such
termination. Notwithstanding the foregoing, it shall not be a violation of this
Section 8(b) for the Executive (A) to advertise to hire so long as such
advertisement is not expressly targeted at Relevant Persons or (B) to solicit or
hire the Executive’s executive assistant(s).

(c) Remedies. The obligations of the Company to make the severance payments to
the Executive under Section 5 shall be conditioned upon and subject to the
Executive’s compliance with all of the terms of this Section 8 and the release
described in Section 5(e). Notwithstanding the foregoing sentence, the Executive
acknowledges that the Company would be irreparably injured by any violation of
this Agreement, including this Section 8, and the Executive hereby acknowledges
and agrees that, in addition to any other remedies available to it for any
breach or threatened breach of this Agreement, including this Section 8, the
Company shall be entitled, without posting any bond or proof of damages, to a
preliminary or permanent injunction, restraining order, and/or other equitable
or specific performance based relief, restraining the Executive from any actual
or threatened breach of this Agreement, including this Section 8.

9. Successors.

(a) Assignment; Executive’s Successors. This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives, heirs, or legatees.

(b) Company’s Successors. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

-11-



--------------------------------------------------------------------------------

(c) Corporate Transaction. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, the “Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.

10. Miscellaneous.

(a) Governing Law; Amendment. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to
principles of conflict of laws. If, under any such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation, or ordinance, such portion shall be deemed to be modified or
altered to conform thereto. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:        At the most recent address        on file at the
Company. If to the Company:        Banc of California, Inc.        18500 Von
Karman Ave, Suite 1100        Irvine, California 92612        Attention: General
Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e) Survival. Any provision of this Agreement that by its terms continues after
the expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

 

-12-



--------------------------------------------------------------------------------

(f) Regulatory Requirements. Notwithstanding anything herein to the contrary,
the compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by the Board or
Board of Directors of the Bank to comply with the “Final Interagency Guidance on
Sound Incentive Compensation Policies” issued on an interagency basis by the
Federal Reserve System, the Office of the Comptroller of the Currency, the
Federal Deposit Insurance Corporation and the Office of Thrift Supervision,
effective June 25, 2010, or any amendment, modification, or supplement thereto,
which shall be deemed to include, without limitation, any rules adopted pursuant
to Section 956 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

(g) Section 409A. If the Executive determines, in good faith, that any
compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Code, the Executive shall provide written
notice thereof (describing in reasonable detail the basis therefor) to the
Company, and the Company shall, in consultation with the Executive, modify the
Agreement in the least restrictive manner necessary in order to exclude such
compensation from the definition of “deferred compensation” within the meaning
of Section 409A of the Code or in order to comply with the provisions of
Section 409A of the Code, other applicable provision(s) of the Code and/or any
rules, regulations, or other regulatory guidance issued under such statutory
provisions and without any diminution in the value of the payments to the
Executive. Any payments that, under the terms of this Agreement, qualify for the
“short-term” deferral exception under Treasury Regulations § 1.409A-1(b)(4), the
“separation pay” exception under Treasury Regulations § 1.409A-1(b)(9)(iii), or
any other exception under Section 409A of the Code will be paid under the
applicable exceptions to the greatest extent possible. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code. Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Executive is considered a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment
that the Executive becomes entitled to under this Agreement is considered
deferred compensation subject to interest, penalties, and additional tax imposed
pursuant to Section 409A of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (i) six months and one day following
the Executive’s separation from service (provided that any accrued installments
that would otherwise be payable during that six-month period are paid at the end
of such period) or (ii) the Executive’s death. In no event shall the Date of
Termination be deemed to occur until the Executive experiences a “separation
from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the Date of Termination. All
reimbursements provided under this Agreement shall be provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (A) the amount of expenses eligible for reimbursement
during one calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year; (B) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the calendar year in which the expense is incurred; and (C) the right to any
reimbursement will not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, the Company makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code.

 

-13-



--------------------------------------------------------------------------------

(h) Entire Agreement. This Agreement, together with that certain letter
agreement, dated as of even date herewith, by and between the Company and the
Executive, shall constitute the entire agreement among the Company, the Bank,
and the Executive with respect to the subject matter hereof, and shall supersede
any prior understandings, agreements, or representations by or between the
parties, whether written or oral (including, without limitation, the Prior
Agreement).

(Signature Page Follows)

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to authorization from its Board of Directors, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

 

BANC OF CALIFORNIA, INC. By:  

/s/ Chad T. Brownstein

Name: Chad T. Brownstein Title: Vice Chair and Lead Independent Director BANC OF
CALIFORNIA, N.A. By:  

/s/ Chad T. Brownstein

Name: Chad T. Brownstein Title: Vice Chair and Lead Independent Director
EXECUTIVE

/s/ Steven A. Sugarman

Steven A. Sugarman

 

[Signature Page to Sugarman A&R Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF CHANGE OF CONTROL

For the purposes of this Agreement “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any company
affiliated with the Company, or (D) any acquisition pursuant to a transaction
that complies with clauses (c)(i), (c)(ii), and (c)(iii) below;

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange, or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, greater than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries) in substantially
the same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or

 

A-1



--------------------------------------------------------------------------------

more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

 

1. In consideration of the payments and benefits to which Steven Sugarman (the
“Executive”) is entitled under that certain Employment Agreement entered into by
and among the Executive, Banc of California, Inc. (the “Company”), and Banc of
California, N.A. (the “Bank”), dated as of March 24, 2016 (the “Employment
Agreement”), the Executive for himself, his heirs, administrators,
representatives, executors, successors, and assigns (collectively “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, the Bank, and their subsidiaries, affiliates, and
divisions (the “Affiliated Entities”) and their respective predecessors and
successors and their respective, current and former, trustees, officers,
directors, partners, shareholders, agents, employees, consultants, independent
contractors, and representatives, including, without limitation, all persons
acting by, through, under, or in concert with any of them (collectively,
“Releasees”), and each of them from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts, and expenses (including attorneys’ fees and costs) of any nature
whatsoever, known or unknown, whether in law or equity and whether arising under
federal, state, or local law and in particular including any claim for
discrimination based upon race, color, ethnicity, sex, age (including the Age
Discrimination in Employment Act of 1967), national origin, religion,
disability, or any other unlawful criterion or circumstance, relating to the
Executive’s employment or termination thereof, which the Executive and Releasors
had, now have, or may have in the future against each or any of the Releasees
from the beginning of the world until the date hereof (the “Execution Date”).

 

2. The Executive acknowledges that: (i) this entire General Release is written
in a manner formulated to be understood by him; (ii) he has been advised to
consult with an attorney before executing this General Release; (iii) he was
given a period of [forty-five][twenty-one] days within which to consider this
General Release; and (iv) to the extent he executes this General Release before
the expiration of the [forty-five][twenty one]-day period, he does so knowingly
and voluntarily and only after consulting his attorney. The Executive shall have
the right to cancel and revoke this General Release during a period of seven
days following the Execution Date, and this General Release shall not become
effective, and no amounts conditioned upon the execution of this General Release
under the Employment Agreement shall be paid, until the day after the expiration
of such seven-day period. The seven-day period of revocation shall commence upon
the Execution Date. To revoke this General Release, the Executive shall deliver
to the Company, prior to the expiration of said seven-day period, a written
notice of revocation. Upon such revocation, this General Release shall be null
and void and of no further force or effect.

 

3.

Notwithstanding anything else herein to the contrary, this General Release shall
not affect: the obligations of Bank set forth in the Employment Agreement or
other obligations that, in each case, by their terms, are to be performed after
the date hereof (including, without limitation, obligations to Executive under
any stock option, stock award, or agreements or obligations under any pension
plan or other benefit or deferred

 

B-1



--------------------------------------------------------------------------------

  compensation plan, all of which shall remain in effect in accordance with
their terms); obligations to indemnify the Executive respecting acts or
omissions in connection with the Executive’s service as a director, officer, or
employee of the Affiliated Entities; obligations with respect to insurance
coverage under any of the Affiliated Entities’ (or any of their respective
successors) directors’ and officers’ liability insurance policies; or any right
the Executive may have to obtain contribution in the event of the entry of
judgment against the Executive as a result of any act or failure to act for
which both the Executive and any of the Affiliated Entities are jointly
responsible.

 

4. This General Release shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of California, without
reference to its principles of conflict of laws.

 

5. The Executive represents and warrants that he is not aware of any claim by
him other than the claims that are released by this General Release. The
Executive further acknowledges that he may hereafter discover claims or facts in
addition to or different than those which he now knows or believes to exist with
respect to the subject matter of this General Release and which, if known or
suspected at the time of entering into this General Release, may have materially
affected this General Release and the Executive’s decision to enter into it.
Nevertheless, the Executive hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts and
the Executive hereby expressly waives any and all rights and benefits confirmed
upon him by the provisions of California Civil Code Section 1542, which provides
as follows:

 

6. “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

7. Being aware of such provisions of law, the Executive agrees to expressly
waive any rights he may have thereunder, as well as under any other statute or
common law principles of similar effect in any other jurisdiction determined by
a court of competent jurisdiction to apply.

 

8. It is the intention of the parties hereto that the provisions of this General
Release shall be enforced to the fullest extent permissible under all applicable
laws and public policies, but that the unenforceability or the modification to
conform with such laws or public policies of any provision hereof shall not
render unenforceable or impair the remainder of the General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.

 

9. This General Release may not be orally canceled, changed, modified, or
amended, and no cancellation, change, modification, or amendment shall be
effective or binding, unless in writing and signed by both parties to this
General Release.

 

B-2



--------------------------------------------------------------------------------

10. In the event of the breach or a threatened breach by the Executive of any of
the provisions of this General Release, the Company and the Bank would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Company and the Bank shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof without posting a bond or other security.

 

11. Capitalized terms used but not defined herein shall have the meanings set
forth in the Employment Agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this General Release.

 

BANC OF CALIFORNIA, INC. By:  

 

Name:  

 

Title:  

 

EXECUTIVE

Voluntarily Agreed to and Accepted this

        day of                     20        

 

 

Steven A. Sugarman

 

[Signature Page to Release]